United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 98-3674EM
                                 _____________

Alfonso Reyes-Lechuga,                  *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        *
                                        * On Appeal from the United
Janet Reno, as Attorney General of      * States District Court
the United States; Doris Meissner,      * for the Eastern District
as Commissioner of the Immigration      * of Missouri.
and Naturalization Service; and         *
Chester S. Moyer, as Eastern District   *
of Missouri Officer in Charge,          *
Immigration and Naturalization Service, *
                                        *
             Appellees.                 *
                                   ___________

                            Submitted: February 23, 1999
                                Filed: July 19, 1999
                                 ___________

Before RICHARD S. ARNOLD, FLOYD R. GIBSON and BRIGHT, Circuit Judges.
                           ___________

RICHARD S. ARNOLD, Circuit Judge.


     Alphoso Reyes-Lechuga appeals from the dismissal of his petition under 28
U.S.C. § 2241 for a writ of habeas corpus. Relying on Section 306(a) of the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996, Pub L. No. 104-302,
110 Stat. 3009-546 (IIRIRA), which amended Section 242 of the Immigration and
Nationality Act (INA), 8 U.S.C. § 1252(g), the District Court concluded that it lacked
subject matter jurisdiction to review the Attorney General’s decision to deny the
petitioner discretionary relief under INA § 212(c), 8 U.S.C. § 1182(c). While this case
was pending on appeal, the Supreme Court held that amended Section 242 does not
refer to deportation orders, but instead only to certain separate and discrete actions in
the deportation process which are not at issue here. Reno v. American-Arab Anti-
Discrimination Committee, 119 S. Ct. 936, 943 (1999). Therefore, this section cannot
serve as a basis for denying jurisdiction under 28 U.S.C. § 2241. Furthermore, this
Court has recently held that habeas jurisdiction under 28 U.S.C. § 2241 has survived
the enactment of IIRIRA and the Anti-Terrorism and Effective Death Penalty Act with
respect to aliens governed by the transitional rules of IIRIRA. See Shah v. Reno, __
F.3d __, No. 98-2636 (July 1, 1999).

       The judgment is reversed. The District Court has subject-matter jurisdiction
under 28 U.S.C. § 2241. The case is remanded to the District Court with instructions
to reconsider the petition in light of Shah v. Reno, __ F.3d __, No. 98-2636 (July 1,
1999).

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-
                                           2